 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   STANTON HARRY MCCAIN II,

 9                             Petitioner,                Case No. C18-328-RAJ-JPD

10          v.                                            ORDER GRANTING UNOPPOSED
                                                          MOTION FOR EXTENSION OF TIME
11   DONALD R HOLBROOK,

12                             Respondent.

13

14          This is a 28 U.S.C. § 2254 habeas action. Petitioner’s response to the Court’s order to

15   show cause is currently due on January 9, 2019. Counsel was recently appointed to represent

16   petitioner and has filed an unopposed motion to extend the deadline to March 11, 2019. Finding

17   good cause, the Court GRANTS petitioner’s motion for extension of time. Dkt. 23. Petitioner

18   shall file his response to the order to show cause by March 11, 2019. The Clerk is directed to

19   send copies of this order to the parties and to the Honorable Richard A. Jones.

20          Dated this 9th day of January, 2019.



                                                   A
21

22
                                                   JAMES P. DONOHUE
23                                                 United States Magistrate Judge



     ORDER GRANTING UNOPPOSED
     MOTION FOR EXTENSION OF TIME - 1
